EMPLOYMENT AGREEMENT AMMENDMENT #2

 

 

This Amendment dated October 15, 2012 hereby amends the Employment Agreement
dated May 17, 2010 by and between PREMIER POWER RENEWABLE ENERGY, INC.
(“Company”) and Miguel de Anquin (“Employee”).

Article I. Severance Plan

 

TERMINATION BY COMPANY

Immediately, upon 30 days’ written notice to Employee, without cause, on the
following terms and conditions:

 

a)Employee shall receive Two (2) months of salary as severance compensation
within five days of termination. Employee may elect at Employee’s sole
discretion to take payments on a ratable basis over a twelve month period; plus

 

b)The Company health insurance plan remains in place for the same 2 month period
at the sole cost of the Company;

 

c)All loans due the employee will be paid in full before termination,

 

d)All options and restricted stock, that have been granted, shall immediately
vest on the termination date.

 

 

TERMINATION BY EMPLOYEE: This Agreement may be terminated at any time, by
Employee as follows:

 

1.Immediately, upon written notice to Company, “For Good Reason” specifying the
grounds constituting such Good Reason, in which case the obligations of Company
shall the same as outlined the “TERMINATION BY COMPANY” paragraph above
provided, however :

 

a)the assignment to Employee of any duties inconsistent in any material respect
with Employee’s then position (including status, offices, titles and reporting
relationships), authority, duties or responsibilities, or any other action by
the Company, which when taken as a whole, results in a significant diminution in
Employee’s position, authority, duties or responsibilities, excluding for this
purpose any isolated, immaterial and inadvertent action not taken in bad faith
and which is remedied by the Company within five (5) business days after receipt
of notice thereof given by Employee; or

 

b)a reduction by the Company in Employee’s Base Salary or Cash Bonus metric
without the consent of Employee or the failure by the Company to continue in
effect any material benefit or compensation plan, life insurance plan, health
and accident plan or disability plan in existence as of the date of this
Agreement (or a replacement or substitute plan providing Employee with
substantially similar or improved benefits) in which Employee is participating,
or the material reduction of Employee’s benefits under any of such plans (or
replacement or substitute plans) or the failure to make any payment of Base
Salary or other amount due and owing within thirty (30) days of the date it was
due; or

 



 

 

 

 

c)the Company acts to change the geographic location of the performance of
Employee’s duties from El Dorado Hills area, provided, however, the parties
acknowledge that the Company and Employee may mutually agree to change the
geographic location of the performance of Employee’s duties, in which case the
Company shall pay for or reimburse Employee for all relocation costs.

 

 

Agreed and Accepted:

 

 

PREMIER POWER RENEWABLE

ENGERY, INC.

  

 [ex17x5_logo.jpg]





 



 

By            Dean R. Marks                                    

 

Title           CEO
                                                                  

 

Date: October 17, 2012

 

 

 

/s/ Miguel de Anquin_________________

 

Employee: Miguel de Anquin

Date: October 17, 2012

 

 



 

